Title: From Thomas Jefferson to Jones & Howell, 29 March 1804
From: Jefferson, Thomas
To: Jones & Howell


          
            Messrs. Jones & Howell 
            Washington Mar. 29. 04
          
          Be pleased to send immediately for me to the address of Gibson and Jefferson in Richmond 2. tons of nail of the sizes from 6d. to 20d. as you have usually furnished. I have just recieved information that my nailery is entirely out of rod & the hands unemployed, my manager having failed to give me notice. accept my salutations.
          
            Th: Jefferson 
          
        